MEMORANDUM **
Robert Gevorgyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The IJ did not abuse her discretion by denying Gevorgyan’s motion to reopen where the accompanying medical documents did not indicate whether his lumbar disc problem was serious, and therefore he did not demonstrate that his failure to appear at his hearing was due to “exceptional circumstances.” See 8 U.S.C. § 1229a(e)(l); Celis-Castellano v. Ashcroft, 298 F.3d 888, 891-92 (9th Cir.2002).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.